Citation Nr: 0534822	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  04-17 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Entitlement to an initial compensable rating for the service-
connected scar, left side of the neck.  



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1994 to 
September 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision by the RO that 
granted service connection and assigned a noncompensable 
rating for a residual scar of the left side of the neck, 
effective beginning on August 11, 2003.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in September 2005.  



FINDINGS OF FACT

During the period of the appeal, the service-connected scar 
of the left side of the neck is shown to measure 6.5-
centimeters in length with reports of occasional tenderness 
and loss of sensation and to be productive of a disability 
picture manifested by disfigurement that more nearly 
approximates that of some depression of surface contour on 
palpation; more than one characteristic of disfigurement is 
not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 10 
percent, but not higher for the service-connected scar, left 
side of the neck, have been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. §§ 4.7, 4.118 including 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In January 2004, the RO granted service connection for scar, 
left side of the neck, and assigned a noncompensable rating.  

The November 2003 VA examination indicates that the veteran 
had a fractured jaw in 1997, and had an abscess of the left 
mesenteric space excised in 1997.  

There was a residual scar of the neck area 6.5-centimeters in 
length, with no breakdown of the scar tissue of the neck.  
There was no tenderness in the area, although the veteran 
reported tenderness in the morning.  The veteran used a 
safety razor for shaving.  There did not appear to be any 
underlying tissue loss at the present time.  

The scar was superficial in nature, and was 1/10th of a 
centimeter in width.  There was disfiguring of the neck 
secondary to scar tissue.  There was no distortion of 
features or asymmetry.  There was no sign of infection.  An 
unretouched color photo of the neck scar showed a long scar 
on the left side of the veteran's neck.

The diagnosis was that of residual scar of the left side of 
the neck 6.5-centimeters in length, with mild disfiguring of 
the neck wound.  

In an August 2004 statement, the veteran indicated that the 
scar on his neck was always visible, and caused him 
insecurity.  

At the September 2005 hearing, the veteran testified in 
relevant part that he noticed the scar on his neck everyday.  
He stated that there was an area with loss of sensation 
around the scar.  



Law and Regulations

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular Diagnostic Code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  

In that case, the United States Court of Appeals for Veterans 
Claims (Court) emphasized the distinction between a new claim 
for an increased evaluation of a service- connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
granted service connection.  

In a former case, the Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that the current level of disability 
is of primary importance when assessing an increased rating 
claim.  

In the latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of an initial 
rating, the Francisco rule does not apply; rather, VA must 
assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  

The RO has assigned a noncompensable rating for scar, left 
side of the neck, under Diagnostic Code 7800 of the Schedule 
for Rating Disabilities.  

Under Diagnostic Code 7800 (disfigurement of the head, face, 
or neck), with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips, or; with 
six or more characteristics of disfigurement will be rated as 
80 percent disabling. 

A 50 percent rating is warranted when there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement.  

A 30 percent rating is warranted when there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement.  

A 10 percent rating is warranted when there is one 
characteristic of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2005).  

Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under 
§ 4.118, are: Scar 5 or more inches (13 or more cm.) in 
length.  Scar at least one-quarter inch (0.6 cm.) wide at 
widest part.  Surface contour of scar elevated or depressed 
on palpation.  Scar adherent to underlying tissue.  Skin 
hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.).  Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.).  Underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.).  Skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  

Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.  

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.  


Analysis

The veteran asserts that the service-connected scar on the 
left side of his neck is more severe than the current 
noncompensable rating reflects.

The veteran has offered sworn testimony in this regard that 
the scar was sometimes tender and there was loss of sensation 
at times.  

On examination, the scar was 6.5-centimeters in length.  
Significantly, the November 2003 VA examiner noted that the 
scar was mildly disfiguring.  

The Board finds that the statements from the veteran 
concerning the severity of his scar of the left side of his 
neck are credible when viewed in conjunction with the 
available evidence.  

As such, the evidence, when viewed in its entirety, is shown 
to reflect a disability picture that more closely 
approximates that of disfigurement manifested by some 
depression of surface contour on palpation under Diagnostic 
Code 7800.  

Accordingly, an evaluation of 10 percent for the veteran's 
scar of the left side of the neck is for application for the 
entire period of the appeal in this case.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

However, based on the evidence currently of record, the Board 
cannot find that the veteran has visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement, which would 
warrant a 30 percent rating.  

The Board notes that under normal circumstances, it would 
discuss VA compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  Public Law No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  

Given the favorable action taken hereinabove, the veteran is 
not prejudiced by the development undertaken in this case.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  



ORDER

An initial rating of 10 percent, but not higher for the 
service-connected scar, left side of the neck is granted, 
subject to the regulations controlling the disbursement of VA 
monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


